Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  139799(61)                                                                                           Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices



  JOHN F. SINGER, III,
             Plaintiff-Appellant,
                                                                    SC: 139799
  v                                                                 COA: 284575
                                                                    Macomb CC: 06-002281-NI
  ANURADHA SREENIVASAN and
  BALAJI GANAPATHY,
             Defendants-Appellees.
  ________________________________


         On order of the Chief Justice, the motion by the Insurance Institute of Michigan
  for leave to file a brief amicus curiae and for extension of time is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2010                    _________________________________________
                                                                               Clerk